                                               United States Bankruptcy Court
                                               Northern District of Alabama
In re:                                                                                                     Case No. 20-01344-DSC
Yvonne DeCarlo Johnson                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1126-2                  User: admin                        Page 1 of 2                          Date Rcvd: May 06, 2020
                                      Form ID: pdfall                    Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 08, 2020.
db             +Yvonne DeCarlo Johnson,    800 Jeffrey Circle,    Birmingham, AL 35235-2607
10418710       +Attorney General,   US Department of Justice,     10th Street and Constitution Ave NW,
                 Washington, DC 20202-0001
10418711       +Chevron and Texaco Visa Card,    c/o Advanced Call Center Technologies,     PO Box 9091,
                 Johnson City, TN 37615-9091
10418714       +First National Bank of Omaha,    PO Box 2557,    Omaha, NE 68103-2557
10418716       +Mr. Cooper,   Attn: Bankruptcy Department,     PO Box 619094,    Dallas, TX 75261-9094
10437896       +Nationstar Mortgage LLC d/b/a Mr. Cooper,     PO Box 619096,    Dallas, TX 75261-9096
10422744      ++PERI GARITE,   ATTN CARD WORKS,    101 CROSSWAYS PARK DR W,     WOODBURY NY 11797-2020
               (address filed with court: First National Bank of Omaha,       1620 Dodge Street, Stop Code 3129,
                 Omaha, Nebraska 68197)
10418717       +Santander Consumer USA,    Attn: Bankruptcy Department,      PO Box 560284,
                 Dallas, TX 75356-0284
10436666       +Santander Consumer USA, Inc.,    P.O. Box 560284,    Dallas, TX 75356-0284
10418718       +Target Card Services,   PO Box 660170,    Dallas, TX 75266-0170
10418719       +United States Attorney,    Northern District of Alabama,     1801 4th Avenue North,
                 Birmingham, AL 35203-2101

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10418708        E-mail/Text: bankruptcynotice@aspendental.com May 07 2020 05:06:01        Aspen Dental,
                 PO Box 1578,   Albany, NY 12201
10418709       +E-mail/Text: g20956@att.com May 07 2020 05:10:11       AT&T Mobility,   PO Box 536216,
                 Atlanta, GA 30353-6216
10418712       +E-mail/PDF: gecsedi@recoverycorp.com May 07 2020 05:17:28       Chevron-Texaco/Synchrony Bank,
                 Attn: Bankruptcy Department,    PO Box 960012,    Orlando, FL 32896-0012
10418713        E-mail/Text: mrdiscen@discover.com May 07 2020 05:06:23       Discover Card,    PO Box 30943,
                 Salt Lake City, UT 84130
10422547        E-mail/Text: mrdiscen@discover.com May 07 2020 05:06:23       Discover Bank,
                 Discover Products Inc,   PO Box 3025,    New Albany, OH 43054-3025
10418715       +E-mail/Text: sbse.cio.bnc.mail@irs.gov May 07 2020 05:06:47       Internal Revenue Service,
                 PO Box 7346,   Philadelphia, PA 19101-7346
10427292        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com May 07 2020 05:14:37
                 Portfolio Recovery Associates, LLC,    POB 41067,    Norfolk VA 23541
10418857       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com May 07 2020 05:17:54
                 PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
                                                                                               TOTAL: 8

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 08, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 6, 2020 at the address(es) listed below:
              Bradford W. Caraway   ctmail@ch13bham.com, bhamch13@ecf.epiqsystems.com
              Daisy M. Holder   on behalf of Debtor Yvonne DeCarlo Johnson holderesq@aol.com
              Enslen Crowe    on behalf of Creditor    Nationstar Mortgage LLC dba Mr. Cooper
               ndbankruptcy@tblaw.com
              Stephen Bulgarella    on behalf of Creditor    Nationstar Mortgage LLC dba Mr. Cooper
               ndbankruptcy@tblaw.com

          Case 20-01344-DSC13 Doc 19 Filed 05/08/20 Entered 05/08/20 23:52:54                                                Desc
                            Imaged Certificate of Notice Page 1 of 3
District/off: 1126-2         User: admin                 Page 2 of 2                   Date Rcvd: May 06, 2020
                             Form ID: pdfall             Total Noticed: 19


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
                                                                                            TOTAL: 4




        Case 20-01344-DSC13 Doc 19 Filed 05/08/20 Entered 05/08/20 23:52:54                       Desc
                          Imaged Certificate of Notice Page 2 of 3
                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


IN RE:                                                CASE NO: 20-01344-DSC13
       YVONNE DECARLO JOHNSON

  DEBTOR (S)                                                  CHAPTER 13

               NOTICE OF SECTION 341 MEETING BY TELEPHONIC MEANS

       The above styled case is set for the Section 341 Meeting of Creditors on Wednesday, May 20,
2020 at 9:30 A.M.

    DUE TO THE POTENTIAL PUBLIC HEALTH CRISIS RELATED TO COVID-19
 (CORONAVIRUS), THIS MEETING SHALL BE HELD BY TELEPHONIC MEANS ONLY.

        The debtor(s) is required to APPEAR BY TELEPHONE at the meeting of creditors on the
date and time set forth above for the purpose of being examined under oath. Attendance BY
TELEPHONE by creditors at the meeting is welcomed, but not required. The meeting may be
continued or adjourned by notice at the meeting, without further written notice to the creditors or other
parties in interest.

       Prior to the time set out above, dial the telephone number listed below and then use the Access
Code as instructed to enter the meeting. Parties should dial in at least five minutes prior to the start of
the meeting. There is no security code and do not select any other features. Simply dial in and once
connected, please mute your phone until the case in which you are interested is called by the Trustee.
Disconnect when notified that a Meeting for a specific case is completed.

      Contact your attorney prior to the meeting for more information and other questions you may
have.                              Dial-in information:

                                      For participants:
                                      Dial In:      1-877-336-1831
                                      Access Code: 3992696

       DATED 6th day of May 2020
                                                      /s/ Bradford W. Caraway
                                                      Bradford W. Caraway
                                                      Chapter 13 Standing Trustee

                                           Certificate of Service
       This is to certify that I have this day served a copy of the above NOTICE OF SECTION 341
MEETING TO BE HELD BY TELEPHONIC MEANS upon all parties listed on the mailing matrix
by mailing a copy of the same with adequate postage thereon or by electronic filing when available.

       This the 6th day of May 2020
                                                      /s/ Bradford W. Caraway
                                                      Bradford W. Caraway




Case 20-01344-DSC13 Doc 19 Filed 05/08/20 Entered 05/08/20 23:52:54                             Desc
                  Imaged Certificate of Notice Page 3 of 3
